Citation Nr: 1315391	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  07-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1990 to June 1991, including service in Southwest Asia.  He also enlisted in the Alabama National Guard in July 1983 and was a member until July 1989; he rejoined in April 1990 and was a member until April 1992.  While a member of the National Guard, the Veteran had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including an initial period of ACDUTRA in the Army from September 1983 to March 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.  

In the Veteran's February 2007 substantive appeal, he requested the opportunity to testify before the Board at the local regional office.  In August 2009, the Veteran withdrew the request and a hearing before a decision review officer was held instead.  The Veteran has not requested to testify before the Board at another hearing.  38 C.F.R. § 20.704.

This case was remanded by the Board in April 2010 and October 2012 for additional development.


FINDING OF FACT

The Veteran's diabetes is reasonably shown to have had its onset during his active service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Inasmuch as this decision grants the appellant's claim, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established for disability resulting from personal injury or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the absence of chronicity at onset, a grant of service connection requires evidence of continuity of symptomatology demonstrating that a current disability was incurred in service.  38 C.F.R. § 3.303(b).

The term "active military, naval, or air service" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term "active duty for training" includes, inter alia, full time duty in the Armed Forces performed by Reserves for training purposes.  See 38 U.S.C.A. § 101(22)(A).  The term "inactive duty for training" means any duty prescribed for Reserves which is not full-time (e.g., voluntary training and maintenance duties of their assigned units).  See 38 U.S.C.A. § 101(23).  

Regulations also provide that service connection may be established where all the evidence of record, including that pertinent to service, demonstrates that the Veteran's current disability was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, with certain enumerated disorders, service incurrence may be presumed if the disease is manifested to a degree of 10 percent or more within one year after the date of separation from service.  Diabetes mellitus is one of these diseases.  38 C.F.R. §§ 3.307, 3.309.

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A.         §§ 101(24), 106, 1131.

In defining the phrase "in the active military, naval, or air service," the statute clearly distinguishes between disease and injury for purposes of entitlement to compensation benefits while serving in a Reserve component, depending on the nature of that service.  Under the provisions of 38 U.S.C.A. § 1131, individuals on inactive duty training have legal entitlement to service connection only when disability results from injury sustained while on such duty; service connection is not legally merited when the disability results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  As the appellant's diabetes mellitus is not an injury, service connection can not legally be granted for the appellant's diabetes based on any incident of INACDUTRA.  

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


Analysis

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran has contended that he incurred diabetes mellitus as a result of his active service in the Army.  

The Veteran's service treatment records (STRs) include a November 1990 report from the Veteran of dizziness and low blood pressure and a May 1991 report of a problem with his right eye.  These reports occurred during the Veteran's period of active duty service.  Additionally, a June 1993 postservice treatment record noted an elevated blood glucose reading.

On March 2012 VA examination, the examiner noted a diagnosis of diabetes mellitus type II since 1992.  While the examiner initially opined that the Veteran's diabetes was less likely than not related to service, the examiner revised his opinion in a November 2012 addendum.  The examiner stated that it is his opinion that it is at least as likely as not that the Veteran's diabetes had its onset in service or within one year of service.  The examiner stated that the dizziness as noted in the November 1990 medical history may have been a sign of diabetes, as the main reason diabetics experience dizziness is because of the lack of control of blood sugar and blood pressure levels.  In addition, the examiner cited the Veteran's report of right eye problems and stated that this may represent the Veteran's normal change in vision or could represent blurred vision from possible diabetes.  The examiner further noted that vision in both of the Veteran's eyes was abnormal.  Regarding the Veteran's elevated blood glucose reading in June 1993, the examiner stated that his opinion is that the Veteran's blood sugar could have elevated prior to this date.

The pertinent evidence summarized above shows that the Veteran has a medical diagnosis of diabetes mellitus, and includes a VA medical opinion to the effect that such disability had its onset during his active service.  The criteria for establishing service connection are met; service connection for diabetes mellitus is warranted.


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


